Citation Nr: 1740288	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for residuals of basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1954 to June 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

This case was previously before the Board in November 2015, at which time service connection for basal cell carcinoma was granted.  In December 2015, the RO assigned an initial noncompensable disability rating.  

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a post-excision scar on his right lower back manifested by a 5.0 cm linear scar that is stable, but painful. 


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for residual scarring due to basal cell carcinoma have been met.  38 U.S.C. § 1155, 5107 (b)  (West 2016); 38 C.F.R. § 4.1-4.14, 4.118, Diagnostic Code 7818-7804 (2016). 
 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his basal cell carcinoma and residual scarring is more severe than is contemplated by the current disability rating and that a compensable rating is warranted. 

The Veteran was granted service connection for basal cell carcinoma (Diagnostic Code 7818) with a noncompensable rating in a December 2015 rating decision.  He subsequently appealed the rating assigned.  In the most recent VA examination of record, the examiner stated that the Veteran had never been diagnosed with a malignant melanoma, that he had not been treated with systemic chemotherapy or radiation therapy, that there was no functional impairment, and that he had never undergone any surgery more extensive than wide local excision for any skin cancer.  

For the entire appeal period, the Veteran has been in receipt of a noncompensable rating for his basal cell carcinoma under Diagnostic Code 7818.  In this regard Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck  (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.  A Note provides that if skin malignancy requires therapy that is comparable to that used for systemic malignancies, a 100 percent evaluation will be assigned from the date of onset of treatment.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation will not apply.  In the instant case, the Veteran's skin cancer has been treated under Diagnostic Code 7818 based on residuals under Diagnostic Code 7804.  Specifically, in the assignment of a diagnostic code, with diseases, preference is to be given to the number itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Accordingly, the Board will consider whether the Veteran is entitled to a compensable disability rating under Diagnostic Code 7804.  

In January 2015, the Veteran received treatment from a dermatologist for his skin cancer where he reported sustaining many sunburns, and that he had developed many skin cancer patches which were later excised prior to his affiliation with the VA.  The Veteran was unable to produce those records. 

VA treatment records from July 2016 indicated that a focused skin examination was conducted.  The examiner found a 6 millimeter pale, scabbed papule on the right alar crease.  The rest of the skin examination was unremarkable.  Another focused skin examination was conducted in October 2016.  The examiner noted a well-healed electrodessication and curettage (ED & C) scar on the Veteran's right alar crease, with a 2 millimeter, pink papule on the superior edge of the that scar.  The examiner further noted a 3 millimeter pink, slightly rough papule on the right cheek, and that the remainder of the skin examination was unremarkable.  The Veteran underwent another ED & C that day for removal of the cheek papule. 

In January 2017, a complete skin examination was conducted where all scars were found to be well-healed.  The examiner noted numerous psoriatic papules and plaques on the trunk.  Also noted, was the presence of an irregularly configured pink, thin plaque on the Veteran's lower back which appeared to look different than the remainder which were caused by psoriasis.  Treatment notes of record showed that the lesion noted in that examination was removed in March 2017. 

In March 2017, the Veteran underwent a VA skin and scar examination.  The examiner noted that there was disfigurement of the face caused by the Veteran's basal cell carcinoma scarring, and that he had scarring from multiple basal cell skin carcinomas but no malignant skin cancer.  The examiner further opined that some of the scars on the Veteran could be painful or unstable, but did not specify which scar, if any, was painful and added only that the Veteran suffered from malignant skin neoplasms.  The examiner stated that the Veteran was not treated with any topical or systemic medication for his skin neoplasms.  Further noted was the most recent treatment that same month for excision of skin neoplasms from the Veteran's lower back, but the examiner stated there were no residual conditions or complications due to the exicision or the neoplasm itself. 

At the scar examination in March 2017, the examiner noted scars on the Veteran's trunk, extremities, and head.  The examiner noted the removal of multiple basal cell skin cancers, and one documented squamous cell removal.  Areas of removal included the Veteran's right upper back, right lower leg, right distal forearm, cheek and forehead.  The examiner noted that the most recent, still sutured excision from the Veteran's lower back measured 5 centimeters in length.  The Veteran also reported treatment in his right distal forearm, left forearm, and left leg, but there was no record of these excisions.  The examiner noted that none of the scars examined on the Veteran's face, arms, or legs were unstable or tender to palpation. 

At his October 2016 hearing, the Veteran testified as to the pain he suffers from his basal cell carcinoma, and the residual scarring which covered his body.  The Veteran went on to report the presence of white dots due to his condition, which he frequently picked at.   

The Board notes that the March 2017 VA examiner at one point during the skin examination said the Veteran's scars were unstable or painful, while later identifying all scars as stable and not tender to palpation.  However, the examiner also noted the presence of a suspicious skin lesion upon examination and noted that the Veteran had just undergone a separate excision only days prior to his VA examination.  Affording the Veteran the benefit of the doubt, the Board will assume that the Veteran had one scar that was painful and tender on palpation due to the proximity in timing of its excision and the Veteran's VA examination.  For the remainder of the scars found,  the examiner opined that they were not unstable or painful and the Board finds no evidence to the contrary.  

Following a thorough review of the record, the Board finds that a 10 percent disability rating under Diagnostic Code 7804 is warranted for one residual scar due to the Veteran's basal cell carcinoma.  While there is no proof that it is unstable, it does appear to be painful.  In order to receive a higher rating, there must be evidence of 3 or 4 painful or unstable scars, for which the Board has found no evidence.  This is a complex situation, in that the condition sometimes appears to improve and then worsen.  The Board believes that, overall, this 10 percent disability evaluation, based on the totality of the evidence, can be justified. 

In rendering the decision herein, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a rating in excess of 10 percent for residual scarring, it is not applicable.  38 U.S.C. § 5107 (b) (West 2016); Gilbert v. Derwinski,  1 Vet. App. 49, 56 (1990). 

ORDER

A disability rating of 10 percent, but not higher,  for residual scarring due to basal cell carcinoma is warranted. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


